--------------------------------------------------------------------------------

Ex. 10.3
 
[TW Letterhead]


April 30, 2012
Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00 Prague 5 - Barrandov
Czech Republic


Ladies and Gentlemen:


Reference is made herein to the Investor Rights Agreement (as amended, the
“Investor Rights Agreement”), dated as of May 18, 2009, by and among Ronald S.
Lauder, RSL Savannah LLC, RSL Investment LLC, RSL Investments Corporation, RSL
Capital LLC, Central European Media Enterprises Ltd. (the “Company”) and the
undersigned.  Capitalized terms used in this letter agreement without definition
shall, unless otherwise specified below, have the meanings ascribed to them in
the Investor Rights Agreement.


We understand that the Company may conduct one or more offerings of Proposed
Securities.  This letter agreement defines the exercise of certain preemptive
rights set forth in Section 7 of the Investor Rights Agreement (as modified by
the terms hereof, the “Preemptive Rights”) with respect to such offerings of
Proposed Securities.


We have entered into a Subscription and Equity Commitment Agreement, dated as of
the date hereof (the “Subscription Agreement”), with the Company pursuant to
which we have agreed, among other things, to purchase Class A Common Shares for
cash in such amounts as would increase our percentage ownership of the Company’s
outstanding Relevant Equity Securities (as defined in the Subscription
Agreement) to 40% (the “Subscription Shares”) at a price per share of $7.51 (the
“TW Purchase Price”), subject to certain conditions to closing contained
therein.  In addition, an affiliate of ours has entered into a Term Loan
Facilities Credit Agreement, dated as of the date hereof (the “Facility
Agreement”), with the Company pursuant to which it has agreed to make certain
loans to the Company (the “Time Warner Loans”).


In consideration of the mutual covenants and promises contained herein and in
the Subscription Agreement and the Facility Agreement, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:
 
1.             We hereby agree to exercise the Preemptive Rights, in the manner
described in this letter agreement, with respect to:
 
 
a.
issuances of Class A Common Shares by the Company in exchange for certain of the
Company’s outstanding convertible debt securities (each, an “Exchange
Transaction”); and

 
 
b.
issuances of Class A Common Shares in public or private offerings for cash
(each, an “Equity Offering”).

 
 
 

--------------------------------------------------------------------------------

 
 
2.             Following the first drawing of the Time Warner Loans by the
Company (the “Loan Disbursement Date”), payment for the Class A Common Shares to
be purchased pursuant to the Preemptive Rights exercised hereunder (the
“Shares”) may be satisfied by evidence of the cancellation of all or a portion
of the outstanding principal amount and accrued interest (calculated up to and
including the day prior to the closing of the applicable Exchange Transaction or
Equity Offering), penalties and/or fees on the Time Warner Loans in an amount
equal to the number of Shares to be purchased by us, multiplied by the relevant
purchase price for such Shares, as determined pursuant to Paragraphs 3 and 4
below. Payment will be satisfied upon our providing to the Company a statement
evidencing such cancellation, setting forth the amount of the Time Warner Loans
and accrued interest (calculated up to and including the day prior to the
closing of the applicable Exchange Transaction or Equity Offering), penalties
and/or fees to be cancelled and the number of Shares to be issued and the
corresponding purchase price for such Shares, which shall be countersigned by
the Company upon its agreement with the calculations.
 
3.             In the event the Company agrees to issue Class A Common Shares in
an Exchange Transaction or Equity Offering at an offering price that is lower
than the TW Purchase Price:
 
 
a.
to the extent we may deliver evidence of the cancellation by us or one of our
Affiliates of an amount of the Time Warner Loans pursuant to Paragraph 2 in
payment of all or a portion of the purchase price for Shares, we shall purchase
at the offering price the amount of Shares calculated in accordance with Section
7.1(b) of the Investor Rights Agreement (which calculation shall be made
substituting “Relevant Equity Securities” for “Equity Securities” and assuming
the percentage of Relevant Equity Securities we own is equal to at least 40%) in
consideration of delivering such evidence; and

 
 
b.
after the Time Warner Loans have been repaid in full, or if no Time Warner Loans
are outstanding at such time, we shall have the option to purchase at the
offering price, for cash, the amount of Shares calculated in accordance with
Section 7.1(b) of the Investor Rights Agreement (which calculation shall be made
substituting “Relevant Equity Securities” for “Equity Securities” and assuming
the percentage of Relevant Equity Securities we own is equal to at least 40%).

 
4.             In the event the Company agrees to issue Class A Common Shares in
an Exchange Transaction or Equity Offering at an offering price that is equal to
or greater than the TW Purchase Price:
 
 
a.
to the extent we may deliver evidence of the cancellation by us or one of our
Affiliates of an amount of the Time Warner Loans pursuant to Paragraph 2 in
payment of all or a portion of the purchase price for Shares, we shall purchase
at the TW Purchase Price the amount of Shares calculated in accordance with
Section 7.1(b) of the Investor Rights Agreement (which calculation shall be made
substituting “Relevant Equity Securities” for “Equity Securities” and assuming
the percentage of Relevant Equity Securities we own is equal to at least 40%) in
consideration of delivering such evidence; and

 
 
2

--------------------------------------------------------------------------------

 
 
 
b.
after the Time Warner Loans have been repaid in full, or if no Time Warner Loans
are outstanding at such time, we shall have the option to purchase in connection
with an Equity Offering at the offering price, and in an Exchange Transaction at
the TW Purchase Price, for cash, the amount of Shares calculated in accordance
with Section 7.1(b) of the Investor Rights Agreement (which calculation shall be
made substituting “Relevant Equity Securities” for “Equity Securities” and
assuming the percentage of Relevant Equity Securities we own is equal to at
least 40%).

 
5.             With respect to the Exchange Transactions, we hereby waive the
Company’s obligations under Section 7.1(a) of the Investor Rights Agreement to
provide prior written notices regarding Exchange Transactions that occur during
the term of this letter agreement.  Prior to any Equity Offering that is not
subject to the conditions of Section 7.3 of the Investor Rights Agreement (a
“Private Equity Offering”), the Company shall provide written notice to us no
less than three (3) business days prior to the commencement of marketing efforts
with respect to such Private Equity Offering describing the type of transaction
and anticipated size of the offering.  Within one (1) business day following the
completion of any Exchange Transaction or Private Equity Offering, the Company
shall provide us with the offering price, the number of Class A Common Shares
issued in the Exchange Transactions or Private Equity Offering, as the case may
be, copies of all agreements relating to such Exchange Transactions or Private
Equity Offering, as the case may be, together with a certificate executed by an
officer of the Company certifying that such agreements and transaction details
are true and correct, and such other documentation or information as we may
reasonably request in order to evaluate the Exchange Transactions or Private
Equity Offering.
 
6.             The issuance of Shares shall occur as promptly as reasonably
practicable following the closing of the respective Exchange Transaction or
Equity Offering and the delivery to us of the information and documents
contemplated by paragraph 5 above.  Notwithstanding the foregoing, to the extent
an Exchange Transaction or an Equity Offering closing occurs prior to the
Company’s General Meeting (as defined in the Subscription Agreement), the
issuance of the Shares will occur on the earlier of (a) five (5) business days
after the General Meeting and (b) the date of the closing of issuance and sale
of the Subscription Shares, but immediately prior to the issuance thereof.  For
the avoidance of doubt, in connection with an Equity Offering, the Shares to be
purchased by us pursuant to the terms hereof shall be a portion of the Equity
Securities offered by the Company in such Equity Offering.  In connection with
our purchase of Shares in any non-Private Equity Offering, we shall enter into
customary lock-up agreements and registration rights waivers as any managing
underwriter of such non-Private Equity Offering may reasonably request.
 
 
3

--------------------------------------------------------------------------------

 
 
7.             We acknowledge our understanding that the offering and sale of
Shares pursuant to the Preemptive Rights are intended to be exempt from
registration under the Securities Act; provided, however, that in the case of an
Equity Offering that is conducted pursuant to a registration statement under the
U.S. Securities Act of 1933, as amended, the Company may request that we
purchase the shares to be sold to us in such Equity Offering under such
registration statement.  We qualify as an accredited investor within the meaning
of Regulation D promulgated under the Securities Act.  The Shares shall bear the
restrictive legends contained in Section 4.1 of the Subscription Agreement.
 
8.             We hereby waive any Preemptive Rights with respect to issuance of
Class A Common Shares by the Company in connection with the transactions
contemplated by the Subscription Agreement and the issuance of 2,000,000 Class A
Common Shares to RSL Capital LLC (the “RSL Shares”) pursuant to a subscription
agreement with the Company, dated as of the date hereof (the “Subscription
Transactions”) in the event that the issuance and sale of the RSL Shares to RSL
Capital LLC occurs on or after the issuance and sale to us of the Class A Common
Shares pursuant to the Subscription Agreement; provided, however, that such
waiver shall not limit the inclusion of such Class A Common Shares as
outstanding Relevant Equity Securities when calculating our rights to acquire
shares hereunder or pursuant to the Subscription Agreement (i.e. in calculating
the 40% ownership threshold), and hereby further waive the Company’s obligations
under Section 7.1 of the Investor Rights Agreement to provide prior written
notices regarding the Subscription Transactions.
 
9.             This letter agreement will be terminated and will be of no
further effect on the Outside Date, in the event no Time Warner Loans have been
drawn on or before such date, or the earlier of the date that is 180 days
following the Loan Disbursement Date and the date that all Time Warner Loans
have been repaid in full; provided, however, that with respect to Exchange
Transactions at a price equal to or greater than the TW Purchase Price, this
letter agreement shall not terminate upon repayment of the Time Warner Loans in
full.
 
10.           Subject to the foregoing, our obligations to purchase Shares in
connection with any Exchange Transactions or Equity Offerings are binding, and,
except as may be modified by the foregoing terms, all terms and conditions of
the Investor Rights Agreement will apply to our purchase.
 
11.           By countersigning below, you acknowledge and agree to the terms
herein.
 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
  

  Sincerely,           TIME WARNER MEDIA HOLDINGS B.V.                    
By:
/s/ Steven Kapner       Name: Steven Kapner       Title: Director  

 
 
[Preemptive Rights Letter Agreement – Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed:
  
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
   
By:
/s/ David Sach     Name: David Sach     Title: Chief Financial Officer  

 
 
[Preemptive Rights Letter Agreement – Signature Page (cont.)]
 
 
 

--------------------------------------------------------------------------------

 
           
Acknowledged and Agreed:
 
RSL SAVANNAH LLC
   
By:
/s/ Ronald S. Lauder    Name:  Ronald S. Lauder   Title:  Sole Member

 


RSL CAPITAL LLC
   
By:
/s/ Ronald S. Lauder    Name:  Ronald S. Lauder  
Title:  Sole Member and President

 
 
RSL INVESTMENTS CORPORATION
   
By:
/s/ Ronald S. Lauder    Name:  Ronald S. Lauder  
Title:  Chairman

 
 

/s/ Ronald S. Lauder  Ronald S. Lauder




[Preemptive Rights Letter Agreement – Signature Page (cont.)]
 
 

--------------------------------------------------------------------------------